Title: To James Madison from Thomas Auldjo, 24 January 1806 (Abstract)
From: Auldjo, Thomas
To: Madison, James


                    § From Thomas Auldjo. 24 January 1806, Cowes. “I have the honor of your letters of 1st & 12th of July accompanied by the Laws passed at the last Sessions of Congress.
                    “The Several matters recommended in said letters shall be duly attended to & as that which relates to the renewal of my bond for my official situation I shall be ready to come into the execution of it when furnished to me & Messrs Lenox & Maitland of New York respectable merchants will be ready to give the Security for me to your Satisfaction.
                    “The Minister will no doubt have furnished you with the account of the captured American Ships that have been brought into my district by British Cruizers—by far the greatest number of these Ships, have been released with their Cargoes & have gone as originally destined. Some of them have borne their own charges only—others have been obliged to pay those of the Captors also, but none of them have had any compensation for loss of time or Charges & untill the Captors are Saddled therewith there will be no end of detention.
                    “Our Wheat & grain markets keep up steady & will not decline in my opinion—good wheat is 8/6 ⅌ bushel. Rice is 42/ ⅌ C.”
                